
	

113 HRES 194 IH: Expressing support for designation of the month of May as Williams Syndrome Awareness Month.
U.S. House of Representatives
2013-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 194
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2013
			Mr. Moran submitted
			 the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Expressing support for designation of the
		  month of May as Williams Syndrome Awareness Month.
	
	
		Whereas Williams syndrome is a rare genetic condition that
			 is present at birth, affects as many as 30,000 individuals in the United States
			 and is characterized by lifelong medical problems, including cardiovascular
			 disease, developmental delays, and learning disabilities;
		Whereas more than 5,000 individuals have signed a petition
			 requesting that Congress support the Williams Syndrome Association’s efforts to
			 designate May as Williams Syndrome Awareness Month;
		Whereas the Williams Syndrome Association (WSA), founded
			 in 1982, is a non-profit organization and the most comprehensive resource for
			 people and families living with Williams syndrome as well as for doctors,
			 researchers and educators. And through its efforts, from raising public
			 awareness, to funding critical new research, and providing valuable information
			 and support to families, the WSA has improved the quality of life and futures
			 of those affected by Williams syndrome;
		Whereas to generate awareness about Williams syndrome and
			 raise funding for critical WSA programs and initiatives, the WSA has organized
			 May as Williams Syndrome Awareness Month which includes Walks for
			 Williams and other events all across the United States; and
		Whereas the Williams Syndrome Association and the families
			 and friends of those with Williams should be commended for their hard work,
			 compassion, and courage for educating the country about this rare disorder:
			 Now, therefore, be it
		
	
		That the House of Representatives supports
			 the goals and ideals of Williams Syndrome Awareness Month.
		
